Citation Nr: 1228050	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter initially came before the Board of Veterans' Appeals  (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran's claim was remanded by the Board in May 2010 and January 2012.


FINDINGS OF FACT

1.  The Veteran had back pain in service.

2.  Symptoms of a back disability have not been continuous since service separation.

3.  Arthritis did not become manifest during service within a year of service separation.  

4.  The Veteran's current back disability is not related to active service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In March 2006, prior to the rating decision that denied the Veteran's claim; the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 2006 letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran's service treatment records, private medical records, Social Security Administration records, and VA medical records have been obtained.  The Veteran has been provided a VA medical examination.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The service treatment records reveal that in November 1980 the Veteran complained of low back pain of two days duration and of unknown cause.  The Veteran denied trauma.  The impression was of strain of the rhomboids and
R T-L PVM.   The remainder of the service treatment records, including the September 1983 discharge examination report, reveal no complaints or findings related to the back.  The Veteran's September 1983 Report of Medical History indicates that the Veteran denied recurrent back pain.  The clinical evaluation disclosed that the spine, musculoskeletal system and neurologic system were normal.

The Board finds that, despite the acknowledged occurrence of a low back pain in service, symptoms of a low back disorder were not chronic in service.  This contemporaneous evidence, both the history and complaints reported by the Veteran and the separation examination report showing no back disability, strongly weighs against chronicity in service.  Here, there is no silence alone.  Rather, the separation examination disclosed that the spine was normal and he denied pertinent pathology.

Additionally, the Board notes a post-service review of the service records by a VA examiner in March 2012 supports a finding that symptoms of a back disorder were not chronic in service.  The examiner reviewed the claims file, interviewed the Veteran, examined the Veteran, and determined that the Veteran's current back complaints are unrelated to service.  The examiner noted that the Veteran made no mention of a back problem during his exit physical, and thereafter the Veteran had a similar acute, sharp pain 10 years later in 1990, and again in 1994.  

The Board finds that symptoms of a back disorder have not been continuous since service separation.  The private medical records first show back complaints in March 1990.  Furthermore, on his September 2007 notice of disagreement, as well as on other documents, the Veteran reported that his first post service recurrence of back pain was in 1990.  

The post service private medical records verify that the Veteran first experienced back pain following service in March 1990.  The finding at that time was low back pain due to muscular strain.  Other post service records reveal that the Veteran fell and injured his knees and back in May 1994.  Following the May 1994 injury the Veteran has had frequent back pain.  X-rays in June 1994 and December 1995 were negative.  An MRI in November 2009 revealed degenerative joint disease and disc bulging of the lumbar spine.   

In light of the fact that the Veteran was found to not have a back disability on discharge from service, his denial of back pathology at separation, the fact that he had no back complaints within a year of discharge from service, and the fact that x-rays more than 10 years after discharge were negative for abnormalities, the Board finds that the Veteran did not have arthritis of the spine within a year of discharge from service.  Consequently the Veteran is not entitled to service connection for a back disability based on the presumption for chronic diseases that are noted within a year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the Veteran's statements that he first experienced post service back pain in 1990 to be credible.  The Veteran's credible statements, and the post service private medical records, show that the Veteran has not had continuous back pain since discharge from service.  There is no continuity of symptomatology.  

The Board accepts the Veteran's statements that the back pain he experienced in 1990 felt the same as the back pain he experienced during service.  However, the fact remains that the there is no evidence to indicate that the back pain episode in 1990 was chronic in nature or was in any way caused by the Veteran's military service.  Rather, the more probative evidence establishes that there is no relationship to service. 

The Board finds that the Veteran's current back disorder is not related to service.  As noted above,  the March 2012 VA examiner was of the opinion that the Veteran's current back disability is unrelated to service.  The VA examiner provided a rationale for her opinion which is consistent with the post service medical records which do not show back complaint until a number of years after service, and which do not show a chronic back disability until after a work injury more than 10 years after discharge from service.  The Veteran's own statements that his first post service episode of back pain was a number of years after service also support the VA examiner's opinion.  There is no medical evidence to the contrary.  To the extent that he attempts to establish a relationship between an acute episode during service and remote post service pathology, in this case, he is not competent to establish etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

Accordingly, the preponderance of the evidence is against the Veteran's claim and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


